DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Derouin (US Pat. No. 4,880,238) in view of Horst (WO 94/01189; as cited in applicant’s IDS).
Regarding claim 1, Derouin discloses an interlocking block configured to be assembled with another interlocking block having the same shape and the same size (Fig. 2B; noting “configured to be assembled” is functionally possible given the block set; see specifically col. 2, lines 7-8; noting there are two type of Fig. 2B blocks in a set), comprising; a base in the shape of a pillar extending in a predetermined direction, the base having a surface formed with a pair of cutouts in bilateral symmetry in the predetermined direction (Fig. 2B; noting symmetry about an imaginary central plane), wherein: the width and the thickness of the base are the same (col 2, line 1, noting the block is “square”, so width = thickness); and when the width of the base is W (col. 1, lines 54 to col. 2, line 8), and the length of each of the cutouts in the predetermined direction is W (col. 1, line 54 to col. 2, line 8), and the depth of each of the cutouts is W/2 (col. 1, lines 54 to col. 2, line 8; noting half the thickness, but noting the block is square, so that the thickness = the width).  It is noted that Derouin does not specifically disclose that then the length of the surface in the predetermined direction is 6W, and the distance from an end surface of the base to one of the pair of cutouts in the predetermined direction is W.  However, Derouin appears to make this obvious 
Regarding claim 2, the combined Derouin and Horst disclose a pair of thin parts formed with the pair of cutouts (Derouin: Fig. 2B, noting the areas directly adjacent the bottom of the recesses) and a thick part that is thicker than the pair of thin parts (Derouin: Fig. 2B, noting the area between the two recesses), and configured to be assembled with the another interlocking block by inserting one of the thin part and the thick part into the cutout of the another interlocking block (Derouin Fig. 2B; again noting that this functionally possible given the block set; see specifically col. 2, lines 7-8; noting there are two type of Fig. 2B blocks in a set).
Regarding claim 3, the combined Derouin and Horst disclose an assembly including a plurality of interlocking blocks of claim 2, the interlocking blocks being assembled with each other (Derouin: Fig. 2B; again noting that tis functionally possible given the block set; see specifically col. 2, lines 7-8; noting there are two type of Fig. 2B blocks in a set).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Derouin (US Pat. No. 4,880,238) in view of Horst (WO 94/01189; as cited in applicant’s IDS) and in further view of Kimbrough (US Pat. No. 4,091,746).
 Regarding claim 4, it is noted that the combined Derouin and Horst do not specifically disclose a furniture having a structure of the assembly of claim 3.  However, the combined Derouin and Horst make obvious the blocks of claims 1-3 as identified above; specifically made from wood (Derouin: col. 3, lines 30-33).  In addition, Kimbrough discloses using essentially wood blocks that are interconnected to form furniture (abstract).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Derouin and Horst to use the blocks for furniture because doing so would be use of a known technique (using wood blocks that connect together in order to form furniture) to improve a similar product (interconnecting blocks) ready for improvement to yield predictable results (using blocks that connect together in order to form furniture that does not require any assembly tools – see Kimbrough: col. 1, lines 30-35).  In the alternative, the Examiner notes that the structure of Fig. 1 of Derouin may functionally serve as a base for a seat; especially for a small child or a doll.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/9/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711